--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.35












March 29, 2007




Mr. William R. Campbell
410 Cortland Cove
Madison, Mississippi 39110


Dear Bill:


The TVA Board has authorized me to offer you the position of Chief Nuclear
Officer and Executive Vice President, TVA Nuclear with the Tennessee Valley
Authority in Chattanooga, Tennessee.  This position is responsible for directing
and managing TVA’s Nuclear Group and ensuring a stable base load from all of
TVA’s nuclear operating units.  Responsibilities include planning and directing
all organizational activities related to nuclear power production, nuclear power
plant operations, maintenance, modifications, and all nuclear support services
and engineering activities.  Upon acceptance of this position, TVA will provide
you an annual base salary of $450,000, which will be payable in equal
installments every two weeks.


Additionally, you will be included as a participant in TVA’s Executive Annual
and Long-Term Incentive Plans.  Under the Annual Incentive Plan your annual
incentive opportunity will be 75 percent of your annual base salary beginning in
this fiscal year (FY 2007).  Under the Long-Term Incentive Plan, your award
opportunity will be 80 percent of your annual base salary beginning with the
performance cycle (FY 2005-2007) ending in fiscal year 2007
(FY 2005-2007).  Actual annual and long-term incentive awards are based on
performance measured against performance goals established at the beginning of
each performance period.  The incentive awards are generally paid in the first
quarter of the fiscal year following the fiscal year in which they are
earned.  You will have an opportunity to elect to receive these awards in a
lump-sum cash payment or have all or part of the awards credited to a deferred
compensation account in your name, to the extent permitted by IRS regulations.


Due to the nature of this position, you will also be included as a participant
in TVA’s Supplemental Executive Retirement Plan (SERP) at the Tier 1 level with
the following provisions:
 


•
You will be granted an additional 5 years of credited service and both the
“Prior Employer Offset” and “Social Security Offset” will be waived.  The
additional years of credited service will be for SERP benefit calculation
purposes only and will not count toward the minimum five-year vesting
requirement.




 
 

--------------------------------------------------------------------------------

 

Mr. William R. Campbell
Page 2
March 29, 2007






•
The “Qualified Plan Offset” will be calculated based on the pension benefit
provided under the TVA Retirement System Cash Balance structure at the time of
separation assuming an additional 5 years of credited service.
 
•
In the event of termination (other than for cause as defined below) following
the required five years of vesting service, your termination will be considered
an approved termination under TVA’s SERP and a benefit equal to that calculated
for an “Approved Termination” will be payable upon termination as long as the
termination is considered acceptable to TVA.


 
A general outline of how the SERP calculation works has been furnished to you to
use in your consideration of this offer.


For purposes of this offer, termination “for cause” shall be considered to be
under circumstances involving (1) conviction of a felony or crime of moral
turpitude, or (2) illegal conduct involving dishonesty, fraud, or gross
negligence that directly results in significant economic harm to TVA.


In addition, TVA will enter into a Long-Term Deferred Compensation Plan (LTDCP)
agreement with you that will provide annual deferred compensation credits to
cover a service period of approximately five years and four months.  Under the
agreement, an initial credit of $70,000 will be made to an account in your name
as soon as practicable following the date of your employment with TVA.  You will
be fully vested in this credit at the time it is contributed to your
account.  Subsequent credits of $200,000 each will be contributed to your
account on October 1, 2007, October 1, 2008, October 1, 2009, October 1, 2010,
and October 1, 2011.  You will become fully vested in the remaining credits if
you remain employed by TVA until the expiration of the agreement on
September 30, 2012.  All vested credits in your account under this LTDCP
agreement will be distributed upon termination of your employment with TVA in
five annual installments in accordance with the distribution schedule set out in
section 3.A.1.b of TVA’s deferred compensation plan (MISRIP).


TVA will also provide you a biweekly vehicle allowance, totaling approximately
$11,700 annually, toward the purchase or lease of a vehicle and operating fees,
maintenance, repairs, accidents, and insurance.  This allowance is considered a
taxable benefit and will be subject to withholding and any other applicable
taxes.


In connection with your move to Tennessee, TVA will pay for the actual and
reasonable travel and moving expenses for you and your immediate family.  TVA’s
Relocation Services Program is available to assist you in the sale of your
present home.  Louise Grishom of our Shared Resources organization will forward
information to you regarding this program.

 
 

--------------------------------------------------------------------------------

 

Mr. William R. Campbell
Page 3
March 29, 2007






In addition to the relocation expenses, TVA will provide you a one-time
relocation incentive payment in the amount of $75,000, which must be repaid to
TVA if (1) you voluntarily terminate employment within one year, unless your
separation from TVA is for reasons acceptable to TVA, or (2) you are terminated
for cause (as defined above).


TVA also provides employee benefits which are described in materials that will
be sent to you under separate cover.  The TVA Retirement System, of which you
will become a member, provides for vesting after five years of full-time
service, except that eligibility for death benefits vests immediately.  Your
employment will be subject to the usual employment procedures and satisfactory
results of a security investigation, which will include a drug screen.  As we
have discussed, this position will also require a top secret security clearance.


If you have questions, or if I can be of assistance in any way, please do not
hesitate to call me at (865) 632-2366 or John Long at (865) 632-6307.  We look
forward to working with you.


Please sign below indicating your acceptance of this offer and confirm your
anticipated commencement date.


Sincerely,
 
 


/s/ John E. Long, Jr.
John E. Long, Jr.

 
 


/s/ William R. Campbell
 
4/4/07
William R. Campbell
 
      Acceptance Date





5/14/07
Commencement Date





 
 

 
